Non-Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawal of Allowability
The indicated allowability of claims 1-3, 5, 7-9, 11, 12, 18-20, 38, 42 and 45-47 is withdrawn in view of the newly discovered reference(s).  Rejections based on the newly cited reference(s) follow.

Election/Restrictions
Based on the withdrawal of allowance, the restriction requirement as set forth in the Office Action dated December 9, 2021 is reinstated.  Based on applicant’s election without traverse dated of Group I and the species,

    PNG
    media_image1.png
    187
    239
    media_image1.png
    Greyscale
, claims 7, 19 and 45 stand withdrawn from further consideration as being drawn to a nonelected invention.  Claims 1-3, 5, 8, 9, 11, 12, 18, 20, 38, 42, 46 and 47 will be examined to MPEP § 803.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 8, 9, 11, 12, 18, 20, 38, 42 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,493,503. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims recite compounds/compositions thereof encompassed by the formula:

    PNG
    media_image2.png
    168
    295
    media_image2.png
    Greyscale
as defined by the instant claims wherein R7 is -OCOCH3, R13 is methyl and Z is NR15R16 (wherein R15 and R16 are joined together with any intervening atoms to form an optionally substituted heterocycloalkyl ring, such as, morpholine, piperazine-1-yl, 4-methylpiperazine-1-yl, etc.).  For example, 

    PNG
    media_image3.png
    341
    364
    media_image3.png
    Greyscale
 (see instant claim 46 and reference claim 17).  Therefore, the instant claims are rendered anticipated by the claims of the cited patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3, 5, 8, 9, 11, 12, 18, 20 and 42 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wunderwald et al. (DD 256134).
Wunderwald et al. teaches 3-morpholinoformylcardenolides as cardiotonics:

    PNG
    media_image4.png
    187
    677
    media_image4.png
    Greyscale
(see the entire article, 
especially attached English Abstract).  The compound and composition taught by the reference are encompassed by the instant claims.

Claim(s) 1-3, 5, 8, 9, 11, 12, 18, 20 and 42 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Abbott Laboratories, USA (EP 218010).
Abbott Laboratories teaches 

    PNG
    media_image5.png
    303
    628
    media_image5.png
    Greyscale
useful for drug determination in body fluids (see the entire article, especially Fig. 15).  The compound and composition taught by the reference are encompassed by the instant claims.

Allowable Subject Matter
Claim 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Matters
Claim 38 recites “an optionally substituted 4- to 8-membered heterocycloalkyl ring or a 5- to 7-membered heterocycloalkyl ring chosen from……”.  Because 5- to 7-membered heterocycloalkyl ring is encompassed by the phrase “4- to 8-membered heterocycloalkyl”, it is suggested the phrase “or a 5- to 7-membered heterocycloalkyl ring” be deleted.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628